





Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:
 
 
 
No of Restricted Stock Units:
 
 
 
Grant Date:
 

        
Pursuant to the UniFirst Corporation Amended and Restated 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), UniFirst
Corporation (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above. Each
Restricted Stock Unit shall relate to one share of Common Stock, par value $0.10
per share (the “Stock”), of the Company.
1.Restrictions on Transfer of Award. The Grantee shall have no rights with
respect to this Award unless Grantee shall have accepted this Award by signing
and delivering a copy of this Award Agreement as set forth herein. If this Award
is not so accepted within 30 days of the Grant Date, the Grantee shall forfeit
the Award in its entirety (regardless of whether vested or unvested). This Award
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have been earned and have
vested as provided in Paragraphs 2 and 3 of this Agreement and (ii) shares of
Stock have been issued to the Grantee in accordance with the terms of the Plan
and this Agreement.


2.Earning of Restricted Stock Units.
(a)The number of Restricted Stock Units to be earned by the Grantee will vary
depending upon the Company’s achievement of the Performance Criteria, as set
forth below in this Paragraph 2. The number of Restricted Stock Units determined
pursuant to this Paragraph 2 shall be deemed earned by the Grantee.
(b)The Performance Criteria for the determination of the number of Restricted
Stock Units earned hereunder will be based on the Company’s consolidated revenue
adjusted as set forth in Paragraph 2(c) (“Revenue”) and operating margin
adjusted as set forth in Paragraph 2(c) (“Operating Margin”) for the Company’s
[_____] fiscal year on a cumulative basis (“Fiscal [_____]”). The maximum number
of Restricted Stock Units that may be earned on account of the achievement of
the Performance Criteria based on the Company’s Revenue is [______] Restricted
Stock Units. The maximum number of Restricted Stock Units that may be earned on
account of the achievement of the Performance Criteria based on the Company’s
Operating Margin is [_____] Restricted Stock Units. Such Performance Criteria
and the number of Restricted Stock Units that will be earned upon achievement of
such Performance Criteria are as follows:
Fiscal [______]:
 
Performance Achieved
Number of Shares Earned
Threshold:
 
 
Target:
 
 
Maximum:
 
 

(c)The Administrator shall certify at its first meeting after the first public
release by the Company of its audited financial statements for Fiscal
[____]whether the Performance Criteria have been met with respect to such fiscal
year (the “Certification Date”).
All determinations regarding satisfaction of the Performance Criteria will be
based on the Company’s audited financial statements and its books and records
for Fiscal [____]; provided that (1) the Company’s revenues shall be adjusted to
reflect the impact of any decrease in the exchange rate of the Canadian dollar
to the U.S. dollar from [____] U.S. dollars to [___] Canadian dollars during
Fiscal [_____], and (2) the Company’s operating margin shall be adjusted to add
back non-cash items, including depreciation, intangibles amortization and
stock-based compensation and to reflect the following exclusions: changes in
Generally Accepted Accounting Principles impacting operating income, any losses,
costs or expenses associated with or


1

--------------------------------------------------------------------------------







arising from any claims, litigation, regulatory investigations, or environmental
investigations and remediation which in the aggregate in Fiscal [____]are in
excess of $[____]; any losses, costs or expenses associated with or arising from
any impairment of tangible or intangible assets; any losses, costs or expenses
associated with or arising from any natural catastrophes, war, terrorism,
business interruption or similar events; certain gain contingencies determined
by the Administrator; and any costs for Fiscal [____]for any outside contractor
or consultant, or internal employees (for those individuals hired after [____]),
in each case associated with or related to the planning, development, testing,
training, transition, or deployment of the UniFirst Billing System which are
expensed for financial statement reporting purposes.
3.Vesting of Restricted Stock Units. To the extent the Restricted Stock Units
are earned pursuant to and in accordance with Paragraph 2 of this Agreement, the
restrictions and conditions of Paragraph 1 of this Agreement shall lapse and the
earned Restricted Stock Units shall vest in full on the Certification Date. On
or following the Certification Date, the Restricted Stock Units shall be settled
as set forth in Paragraph 5 below.
4.Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 3, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
5.Issuance of Shares of Stock. As soon as practicable on or following the
Certification Date (but in no event later than two and one-half months after the
end of the year in which the Certification Date occurs), the Company shall issue
to the Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Paragraph 3 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


2

--------------------------------------------------------------------------------







UNIFIRST CORPORATION


 
 
 
By:
 
 





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.    
Dated:
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





3